Citation Nr: 0916812	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-40 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to service-connected traumatic iridodialysis or 
irridectomy of the right eye with likely non-progressive 
contusion cataract out of the line of vision.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to May 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the above claim. When 
this claim was originally before the Board in March 2006, it 
was remanded for further development. 

In June 2003, the Veteran requested reconsideration of the 
rating assignment for his service-connected right eye 
condition.  Additionally, in May 2008, the Veterans Services 
Division of the Los Angeles District Office requested that 
the RO consider an increase in the evaluation of the 
Veteran's right eye condition based on the results of a 
November 2006 VA examination, which revealed that the 
Veteran's right eye is now blind with no light perception.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for traumatic 
iridodialysis or irridectomy of the right eye with likely 
non-progressive contusion cataract out of the line of vision.

2.  The Veteran's headaches are causally related to his 
service-connected right eye condition.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
headaches as secondary to a service-connected right eye 
condition have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.310 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the 
Veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The Veteran essentially contends that his currently diagnosed 
headaches are causally related to his service-connected right 
eye condition.  Service connection may be granted for a 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R.  § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record shows that, in November 1972, service connection 
was granted for traumatic iridodialysis or irridectomy of the 
right eye with likely non-progressive contusion cataract out 
of the line of vision.  The record also shows that the 
Veteran was diagnosed with vascular type headaches/additional 
headaches by David Scharf, M.D. in May 2003 and with classic 
migraine headaches at his November 2006 VA examination.     

In light of the above, because it is undisputed that service 
connection is in effect for the Veteran's right eye condition 
and that he has been diagnosed with migraine headaches, the 
Board will focus on the evidence that pertains to whether his 
migraine headaches are related to his service-connected 
disability.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. 
Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  

In this regard, the Board notes that, at his September 1972 
VA eye examination, the examiner noted that the Veteran gets 
headaches on the right side after reading, and at his July 
2002 VA eye examination, the Veteran complained of migraine 
headaches, which he attributed to the blurry vision in his 
right eye.  

In May 2003, the Veteran sought treatment from Dr. Scharf, 
who noted the Veteran's pertinent history, including the fact 
that he was assaulted in 1970 while performing his duties as 
a military police officer, getting struck in the head and 
having his right eye cut by glass.  After discussing the 
findings of his physical examination, Dr. Scharf diagnosed 
the Veteran, in pertinent part, with 1) vascular-type 
headaches, which he ascribed to the same 1970 in-service 
injury that caused the Veteran's right eye condition, and 2) 
"additional headaches on a cervical/musculoskeletal basis."  

In compliance with the Board's March 2006 remand 
instructions, in November 2006, the Veteran was afforded a VA 
medical examination to assess the etiology of his headaches.  
After discussing his history and the findings of her 
examination, the examiner diagnosed the Veteran with classic 
migraine headaches over the past 20 years.  The examiner did 
not provide an opinion as to the etiology of these headaches; 
however, she noted that she had discussed the Veteran's 
condition with an attending neurologist.  

An addendum medical opinion was provided later that month by 
the attending neurologist.  At the outset of her report, the 
neurologist indicated that she had reviewed the Veteran's 
claims folder, as well as the note of the examining 
physician.  She noted that the Veteran had complained of 
headaches for over 20 years, had indicated that his headaches 
began after his right eye injury, and had reported that his 
headaches always started from the right eye, with tearing 
pain, lacrimation, and radiation to the right jaw, causing a 
visual aura described as a silvery zigzag line from the side 
of his vision.  The VA neurologist stated that the Veteran's 
headaches were likely classic migraines and provided the 
opinion that his headaches might possibly be related to his 
right eye injury and right eye strain since they always 
originated from the right eye.  She also provided the opinion 
that there was a 50 percent probability that the Veteran's 
headaches were aggravated by his right eye disability.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's headaches are causally 
related to his military service and service-connected right 
eye condition.  The Veteran has repeatedly reported having 
headaches since his in-service right eye injury, and there is 
no reason to doubt the credibility of the Veteran in 
reporting this continuity of symptomatology as his records, 
including his private treatment records and VA examination 
reports dated in September 1972, July 2002, and November 
2006, are all internally consistent.  In this regard, the 
Board notes that the Veteran is competent to report the 
occurrence of headaches.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (stating that competent testimony is limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, felt, 
seen, smelled or tasted).  Additionally, the Veteran's 
private doctor, Dr. Scharf, provided the opinion that the 
Veteran's vascular headaches were caused by the same in-
service injury that caused his service-connected right eye 
condition.  Moreover, a VA neurologist provided the opinion 
that the Veteran's migraine headaches were possibly related 
to his right eye injury and that there was a 50 percent 
probability that his headaches were aggravated by his right 
eye disability.  Accordingly, the Board finds that the 
preponderance of the evidence is in favor of the Veteran's 
claim; therefore, his claim for service connection for 
headaches is granted.  


ORDER

Service connection for headaches is granted.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


